Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 1 of 11




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

 Tavorris Garrett, individually and on behalf of all others
 similarly situated;                                                      Civil Action No: ________
                                            Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




         -v.-
 Financial Business and Consumer Solutions, Inc. and
 John Does 1-25

                                        Defendants.


       Plaintiff Tavorris Garret (hereinafter, “Plaintiff”), a Colorado resident, brings this Class

Action Complaint by and through his attorneys, Stein Saks, PLLC, against Defendants Financial

Business and Consumer Solutions, Inc. (hereinafter “Defendant FBCS”) individually and on behalf

of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress


                                                                                                       1
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 2 of 11




   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

   collection of debts’ does not require ‘misrepresentation or other abusive debt collection

   practices.’” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

   determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

   and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

   pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to this claim occurred.

                                      NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of Colorado consumers under

   §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory relief.



                                              PARTIES

      7.      Plaintiff is a resident of the State of Colorado, County of Denver, with an
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 3 of 11




      address of 282 N Broadway, Apt. 702, Denver, CO 80203.

      8.      Defendant FBCS is a “debt collector” as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address at 330 S. Warminster Rd, Suite 353,

   Hatboro, PA 19040 and can served process upon its registered agent, Irvin A Borenstein, at 7200

   S Alton Way, Ste B180, Centennial, CO 80112.

      9.      Upon information and belief, Defendant FBCS is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.


                                        CLASS ALLEGATIONS
      11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of Colorado;

              b. to whom Defendant FBCS sent an initial collection letter attempting to collect a

                   consumer debt;

              c.   which letter implied that a dispute would be mandatory by stating “Calling for

                   further information or making a payment is not a substitute for disputing the

                   debt.”

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (2l) days after the filing of this action.
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 4 of 11




      13.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. §§ l692e, 1692g.

      16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 5 of 11




             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants’ written communications to consumers, in the forms

                 attached as Exhibit A violate 15 USC §l692e, 1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff have no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

      18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 6 of 11




   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                       FACTUAL ALLEGATIONS

      20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.       Some time prior to May 5, 2020, an obligation was allegedly incurred to Capital One,

   N.A.

      22.       The Capital One, N.A. obligation arose out of a transactions in which money,

   property, insurance or services which were the subject of the transactions were used to purchase

   items primarily for personal, family or household purposes, specifically a Kohl’s credit card..

      23.       The alleged Capital One, N.A. obligation is a “debt” as defined by 15 U.S.C.

   §1692a(5).

      24.       Capital One, N.A. is a “creditor” as defined by 15 U.S.C. §1692a(4).

      25.       Defendant FBCS, a debt collector contracted with Capital One to collect the alleged

   debt.

      26.       Defendants collect and attempt to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 7 of 11




                                 Violation I – May 5, 2020 Collection Letter

      27.       On or about May 5, 2020, Defendant FBCS sent Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt currently owed to Defendant Midland. See Exhibit A.

      28.       When a debt collector solicits payment from a consumer, it must, within five days of

   an initial communication, provide the consumer with a written validation notice which must

   include the following information:

            (1) the amount of the debt;

            (2) the name of the creditor to whom the debt is owed;

            (3) a statement that unless the consumer, within thirty days after receipt of the notice,

      disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

      by the debt collector;

            (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

      day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

      verification of the debt or a copy of the judgment against the consumer and a copy of such

      verification or judgment will be mailed to the consumer by the debt collector; and

            (5) a statement that, upon the consumer's written request within the thirty-day period, the

      debt collector will provide the consumer with the name and address of the original creditor,

      if different from the current creditor. 15 U.S.C. § 1692g(a).

This is known as the “G Notice.”

      29.       The letter states in pertinent part: “We are requesting payment in full on the account

   referenced above. If you are unable to pay in full, contact our office to speak to one of our

   agents as we may have other payment options that are available to you.
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 8 of 11




      CALLING FOR FURTHER INFORMATION OR MAKING A PAYMENT IS NOT A

      SUBSTITUTE FOR DISPUTING THE DEBT.”

      30.     The letter at the point of this statement has not mentioned any information regarding

   a dispute and the consumer is never informed whether making a dispute is optional.

      31.      The statement “calling for further information or making a payment is not a

   substitute for disputing the debt” implies that the consumer has an obligation to dispute

   the debt and therefore the letter informs the consumer that calling for information or making

   payments are not substitutes for that obligation.

      32.     Informing the consumer that calling for further information or making a payment is

   not a substitute for disputing the debt, implies that making a dispute is something that must be

   done and that these methods are not substitutes for discharging that obligation.

      33.     This statement is false because the consumer has no obligation to dispute.

      34.     Moreover, the statement implies that making disputes and “calling for further

   information or making payment” are mutually exclusive and therefore one does not substitute

   for another, which is false because the consumer can call for inromation, make payments and

   dispute at the same time.

      35.     In addition, the letter overshadows the G- Notice by portraying the dispute process

   as mandatory and not optional and therefore not providing notice of the conumer’s dispute rights

   in a clear and concise manner as required.

      36.     Although a collection letter may track the statutory language, “the collector

   nonetheless violates the Act if it conveys that information in a confusing or contradictory fashion

   so as to cloud the required message with uncertainty.” Russel v. EQUIFAX A.R.S., 74 F.3d 30,

   35 (2d Cir. 1996).
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 9 of 11




      37.     Plaintiff sustained an imminent risk of harm in that he was provided with false

   information about the alleged debt which prevented him from making reasonable decisions

   about whether to pay the debt.

      38.     As a result of Defendant’s deceptive misleading and false debt collection practices,

   Plaintiff has been damaged.



                               COUNT I
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692e et seq.

      39.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      40.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      42.     Defendant violated said section by:

              a. Making a false and misleading representation in violation of §1692e(10).

      43.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692g et seq.

      44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 10 of 11




       45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       46.     Pursuant to 15 U.S.C. §1692g, any collection activities and communication during

   the 30-day period may not overshadow or be inconsistent with the disclosure of the consumer’s

   right to dispute the debt or request the name and address of the original creditor.

       47.     Defendant violated this section by implying that making disputes is mandatory, when

   they are not.

       48.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                     DEMAND FOR TRIAL BY JURY


       49.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Tavorris Garrett, individually and on behalf of all others similarly

situated, demands judgment from Defendant FBCS as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;
Case 1:20-cv-02754-MEH Document 1 Filed 09/11/20 USDC Colorado Page 11 of 11




      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


      Dated: Hackensack, New Jersey
             September 11, 2020

                                                                   /s/ Raphael Deutsch
                                                            By: Raphael Deutsch
                                                            Stein Saks, PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500
                                                            Fax: (201) 282-6501
                                                            Attorneys For Plaintiff
